Citation Nr: 1228194	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  06-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability, claimed as tendonitis.

2.  Entitlement to service connection for a bilateral knee disability, claimed as degenerative arthritis.

3.  Entitlement to service connection for a low back disability, claimed as to include lower extremity paresthesias.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980 and from August 1991 to February 1992, with active duty for training (ACDUTRA) in August 1994, inactive duty for training (INACDUTRA) in June 1985, and additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In his October 2006 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in March 2007, he indicated that he was unable to attend the scheduled hearing and asked that his appeal be forwarded to the Board.  Thus, his request for a hearing before the Board in conjunction with his appeal is considered withdrawn.

In October 2006, the Veteran perfected an appeal as to the issues of entitlement to service connection for chest pain and entitlement to service connection for bronchitis.  However, an April 2012 rating decision granted service connection for both of these issues.  As that action constitutes a full grant of benefits sought on appeal with respect to those issues, they are no longer before the Board.

The Veteran's appeal was remanded by the Board in October 2010, wherein the RO was asked to contact the Veteran and request that he identify VA and non-VA treating providers for his elbow and low back disabiities since December 2006, to include the address of Jackson General Hospital where Veteran reported being treated for a 1994 back injury.  This letter was sent in November 2010; no response was received from the Veteran.  The remand also asked, in pertinent part, that the RO schedule the Veteran for VA joints and neurology examinations with respect to his claimed elbow, knee, and low back disabilities.  These were accomplished in November 2010 and December 2010, and are adequate for rating purposes.  Accordingly, the Board finds that there has been substantial compliance with the directives of the October 2010 Remand in this case, such that an additional remand to comply with those directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect evidence of an injury to either knee, but include an August 1994 service treatment record noting that the Veteran fell, landing on his back and elbows and requiring him to be on light duty for four days.

2.  The record establishes currently diagnosed bilateral elbow, bilateral knee, and low back disabilities.

3.  The evidence of record does not relate the Veteran's bilateral elbow disability, bilateral knee disability, or low back disability to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A December 2004 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the Veteran was not formally notified of regulations pertinent to the establishment of an effective date and of the disability rating in the December 2004 letter, he is not prejudiced by that lack of notice as the preponderance of the evidence is against a grant of service connection for the issues being decided.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA medical treatment records and identified private medical records have been obtained.  The Veteran's service treatment records from his active service have also been obtained, but it was determined in August 2006 that the Veteran's treatment records from his National Guard service were unavailable.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in April 2005, May 2005, November 2010, and December 2010.  With respect to each of these examinations, the record reflects that they were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Elbows

The Veteran's service treatment records include an August 1994 service treatment record noted that the Veteran fell off a track vehicle landing on his back and elbows, sustaining abrasions.  He was put on light duty for four days, and sent to quarters.

At the April 2005 VA examination, the Veteran reported that he did not have a specific injury to his elbows.  X-rays showed calcifications in the insertion of the triceps, but no masses or lesions in the radial cap or the medial lateral epicondyle.  Calcific tendonitis of the bilateral elbows was diagnosed.  At the November 2010 VA joints examination, the examiner noted the Veteran's statement that his elbow pain began either in 1991 or after an injury in August 1994, followed by periodic re-injury due to bouncing around in tanks during National Guard service.  After physical examination and review of previous X-rays, the examiner concluded that there was no pathology of the olecranon consistent with the Veteran's complaints of severe pain in that area, as his subjective complaints of elbow symptomatology exceeded the severity of the objective findings.

The record does not establish a nexus between the Veteran's military service and his currently diagnosed elbow disability.  The sole opinion of record was provided by the November 2010 VA examiner, who concluded that the Veteran's calcific tendonitis was less likely than not related to the August 1994 inservice injury, or other incidents of falling, lifting, or crawling in connection with the use of or operation of military vehicles in service.  The radiographic changes shown on prior X-rays were not severe enough to result in complaints of severe daily elbow pain, and the changes were not consistent with the mechanism of the Veteran's documented in-service injury.  If the August 1994 fall or other traumatic incident were the cause of the Veteran's claimed severe bilateral elbow pain, the examiner stated, there would be evidence of posttraumatic arthritis in the elbows.

The evidence of record supports the examiner's opinion.  While the Veteran's medical records from his service in the National Guard are not available, the examiner accepted the Veteran's lay assertion of repeated minor trauma resulting from being bounced around while driving and riding in large military vehicles.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Yet, the objective medical evidence did not show a condition of the elbows that would have resulted from either the August 1994 incident or the generalized repetitive motion described by the Veteran, and the Board finds that objective evidence is more probative than the Veteran's statements considering the significant discrepancy between the Veteran's subjective reports of pain and the objective clinical findings.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  In sum, the Board finds the Veteran's lay assertions are not adequate to link his elbow pain to a specific medical diagnosis such as tendonitis and that his complaints of symptoms since service are outweighed by the examiner's opinion finding that his subjective complaints are inconsistent with the objective clinical findings.  For this reason, service connection for a bilateral elbow disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the Veteran's claim for service connection must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Knees

The Veteran's service treatment records include an August 1994 service treatment record noted that the Veteran fell off a track vehicle landing on his back and elbows, sustaining abrasions.  He was put on light duty for four days, and sent to quarters.  The record did not mention any injury to the knees.

At the April 2005 VA joints examination, the Veteran reported bilateral knee pain, but noted no specific injury.  X-rays showed flattening of the medial condyle and mild spurring of the patellofemoral joint but no masses or lesions or narrowing of the joint space.  Mild degenerative arthritis of the bilateral knees, limited to the medial compartment and patellofemoral compartments of the left knee, was diagnosed.  At the November 2010 VA joints examination, the Veteran again noted that he had sustained no specific injury to his knees.  After the Veteran's physical examination and radiology testing, symptomatic bilateral patellar tendonitis and mild bilateral knee degenerative joint disease were diagnosed.  The examiner noted that the Veteran's subjective complaints exceeded the severity of the objective findings in all body parts tested.

The record does not establish a nexus between the Veteran's military service and his currently diagnosed knee disability.  The sole opinion of record was provided by the November 2010 VA examiner, who concluded that the Veteran's bilateral knee arthritis and chronic patellar tendon pain were not the result of his August 1994 fall, and less likely than not the result of falling, lifting, or crawling in connection with the use and operation of military vehicles during service, because the severity of the his claimed symptoms and complaints could not be attributed to the vague history of repetitive trauma.

The evidence of record supports the examiner's conclusion.  While the Veteran's medical records from his service in the National Guard are not available, the examiner accepted the Veteran's lay assertion of repeated minor trauma resulting from being bounced around while driving and riding in large military vehicles.  Jandreau, supra.  Yet, the examiner, a medical professional educated in deciphering clinical tests such as X-rays, concluded that objective medical evidence did not show a condition of the knees that would have resulted from either the August 1994 incident or the generalized repetitive motion described by the Veteran.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The Board finds that objective evidence is more probative than the Veteran's statements, especially considering the significant discrepancy between the Veteran's subjective reports of pain and the objective clinical findings.  Coburn, supra.  Once again, the Board notes that the Veteran's lay assertions are not adequate to link his knee pain to a specific medical diagnosis such as symptomatic bilateral patellar tendonitis and mild bilateral knee degenerative joint disease and that his complaints of symptoms since service are outweighed by the examiner's opinion finding that his subjective complaints are inconsistent with the current objective clinical findings and diagnoses.  For this reason, service connection for a bilateral knee disability is also not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the Veteran's claim for service connection must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Low Back

A March 1993 service treatment record noted a diagnosis of low back strain and that the Veteran was prohibited from lifting greater than 20 pounds, stooping or climbing for two weeks.  An August 1994 service treatment record noted that the Veteran fell off a track vehicle landing on his back and elbows, sustaining abrasions.  He was put on light duty for four days, and sent to quarters.  Another August 1994 treatment record noted that the Veteran was seen two days later for neck pain, trapezius muscle strain, resolving, was diagnosed.

At the May 2005 VA spine examination, the Veteran reported falling off a tank multiple times while serving overseas.  X-rays showed severe narrowing at the L5 and S2 vertebrae with vacuum disk formation, and moderate degenerative disc disease at L4-L5, and a wedge compression fractures at L1 and L2.  Chronic low back pain, lumbar compression fracture at L1 and L2, and multilevel degenerative disc disease of the lumbar spine were diagnosed.  At the November 2010 VA joints examination, the examiner noted the Veteran's report that his back pain began after falling off a truck in August 1994.  Moderate to severe L4-L5 lumbar stenosis and severe chronic low back pain were diagnosed, but the examiner pointed out that the Veteran's subjective complaints exceeded the severity of the objective findings in all body parts tested, especially the back.  The December 2010 VA peripheral nerves examiner concluded that it was likely that the Veteran injured his low back in the August 1994 incident and that he currently had radicular components to his low back pain.  

Two of the examiners provided a nexus opinion addressing the relationship between the Veteran's low back disability with neurologic impairment and his military service.  The May 2005 VA examiner concluded that the Veteran had a history of injuring his back after falling off a tank during service, and had a history of significant low back pain with diffuse weakness in his legs secondary to pain.  On that basis, the examiner concluded that the Veteran's current low back symptomatology was related to his military service.  The November 2010 VA examiner concluded that the August 1994 incident in which the Veteran fell off a truck could cause a flexion type injury leading to a 2-level compression fracture.  However, the pain would be so severe that he would have warranted a radiographic evaluation at that time and would have been complaining of severe back pain, whereas he only complained of neck pain.  Further, the Veteran's history of multi-level degenerative disc disease and lumbar stenosis was not likely the result of the August 1994 fall as it was not an outcome of a single isolated episode, and is unlikely to be a result of repetitive overuse type trauma sustained during the annual total duration of time required for National Guard service.  

The Board finds the opinion of the November 2010 VA examiner more probative than that of the May 2005 VA examiner.  That the Veteran experienced back pain at the time of the August 1994 incident is not in dispute; the Veteran is competent to report the symptomatology he experienced at that time as it is capable of lay observation.  Jandreau, supra.  However, the May 2005 examiner did not address the treatment records in the days immediately following the incident, in which the Veteran reported only neck pain.  Similarly, the May 2005 examiner did not address the type of current disability the Veteran has, and whether or not it was a likely result of the August 1994 incident.  

Conversely, the November 2010 examiner addressed both the August 1994 incident and the generalized repetitive motion described by the Veteran as having occurred during the subsequent National Guard service.  As its rationale is more detailed and thorough, it is the more probative opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  As was noted previously with respect to the Veteran's other claims, while the Veteran is competent to state that he experienced back pain during and after service, he is not competent to link such complaints to a specific diagnosis of lumbar compression fracture and disc disease, which has additionally been found by the more probative and persuasive medical opinion evidence to be inconsistent with the dynamics and circumstances surrounding the Veteran's claimed injuries during service.  Accordingly, as the probative evidence of record is against a nexus between the Veteran's military service and his currently diagnosed back disability, service connection for a low back disability is also not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the Veteran's claim for service connection must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.














ORDER

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a low back disability is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


